Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
            , 2020, by and between ManTech International Corporation, a Delaware
corporation (the “Company”), and                      (“Indemnitee”).

RECITALS:

A.    The Company recognizes the continued difficulty in obtaining liability
insurance for its directors, officers, employees, controlling persons,
fiduciaries and other agents and affiliates, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.

B.    The Company further recognizes the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, controlling
persons, fiduciaries and other agents and affiliates to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited.

C.    The current protection available to directors, officers, employees,
controlling persons, fiduciaries and other agents and affiliates of the Company
may not be adequate under the present circumstances, and directors, officers,
employees, controlling persons, fiduciaries and other agents and affiliates of
the Company (or persons who may be alleged or deemed to be the same), including
the Indemnitee, may not be willing to continue to serve or be associated with
the Company in such capacities without additional protection.

D.    The Company (a) desires to attract and retain the involvement of highly
qualified persons, such as Indemnitee, to serve and be associated with the
Company, and (b) accordingly, wishes to provide for the indemnification and
advancement of expenses to the Indemnitee to the maximum extent permitted by
law.

E.    Indemnitee is willing to serve, continue to serve, and to take on
additional service for or on behalf of the Company on the condition that he or
she be indemnified to the fullest extent permitted by law.

F.    The Certificate of Incorporation and Bylaws of the Company requires the
Company to indemnify its directors and officers to the fullest extent permitted
by law.

G.    Indemnitee is serving as a director and/or officer of the Company.

H.    In view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein.



--------------------------------------------------------------------------------

AGREEMENTS:

NOW, THEREFORE, in consideration of the foregoing premises, Indemnitee’s
agreement to continue to serve the Company, directly or, at its request, another
entity or enterprise, and the covenants contained in this Agreement, the Company
and Indemnitee hereby covenant and agree as follows:

1.    Certain Definitions.

(a)    “Acquiring Person” shall mean any Person other than (i) the Company,
(ii) any of the Company’s Subsidiaries, (iii) any employee benefit plan of the
Company or of a Subsidiary of the Company or of a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (iv) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or of a Subsidiary of the Company or of a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (v) any Person
(including the heirs, assigns and successors thereof) who as of the date of this
Agreement is a “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”)), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the outstanding Voting Securities of the Company.

(b)    A “Change of Control” shall be deemed to have occurred if:

(i)    an Acquiring Person is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the then
outstanding Voting Securities of the Company; or

(ii)    during any period of two consecutive years, Incumbent Directors cease
for any reason to constitute a majority of the Board of Directors of the
Company; or

(iii)    the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation or partnership (or, if no such approval
is required, the consummation of such a merger or consolidation of the Company),
other than a merger or consolidation which would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(iv)    the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company (in
one transaction or series of related transactions) of all or substantially all
the Company’s assets (or, if no such approval is required, the decision by the
Board of Directors of the Company to proceed with such a liquidation, sale, or
disposition).

(c)    “Claim” shall mean any threatened, asserted, pending, or completed civil,
criminal, administrative, investigative claim, audit, demand, complaint, hearing
or other action, suit, or proceeding of any kind whatsoever, including any
arbitration or other alternative dispute resolution mechanism, or any appeal of
any kind thereof, or any formal or informal examination,

 

2



--------------------------------------------------------------------------------

inspection, inquiry or investigation (including discovery), whether instituted
by the Company, any governmental agency, or any other party (including, without
limitation, any federal, state or other governmental entity) and whether made
pursuant to federal, state or other law, that Indemnitee reasonably determines
in good faith might lead to the institution of any such claim, audit, demand,
complaint, hearing or other action, suit, or proceeding, whether civil,
criminal, administrative, investigative, or other, including any arbitration or
other alternative dispute resolution mechanism.

(d)    “Expenses” shall mean any and all direct and indirect costs, losses,
claims, damages, fees, expenses and liabilities, joint or several (including
attorneys’ fees and all other costs, expenses and obligations incurred in
connection with investigating, prosecuting, defending, being a witness in, or
being made (or asked) to respond to discovery requests or other requests for
information, or participating in (including on appeal), or preparing to
investigate, prosecute, defend, be a witness in, make or respond to discovery
requests or other requests for information, or participate in (including on
appeal), any claim, audit, demand, complaint, action, suit, proceeding,
arbitration, alternative dispute resolution mechanism, hearing, inquiry or
investigation), judgments, fines, interest, penalties and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld or delayed) actually and reasonably
incurred, arising out of or resulting from any Claim relating to an
Indemnifiable Event and any federal, state, local or foreign taxes imposed on
the Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement.

(e)    “Incumbent Directors” shall mean (1) individuals who, as of the date
hereof, constitute the Board of Directors of the Company, (2) any new director
whose election by the Board of Directors of the Company or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors as of
the date hereof or whose election or nomination for election was previously so
approved and (3) any new director whose election was approved by any Person,
including the heirs, assigns and successors thereof, that holds at least fifty
percent (50%) of the combined voting power of the Company’s outstanding Voting
Securities as of the date of this Agreement.

(f)    “Indemnifiable Event” shall mean an actual or asserted event or
occurrence, whether occurring before, on, or after the date of this Agreement,
related to the fact that Indemnitee is or was a director, officer, employee,
agent, or fiduciary of the Company, or is or was serving on behalf of the
Company or at the request of the Company as a director, officer, employee,
trustee, agent, or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust, or other entity or enterprise, or by reason of
anything done or not done by Indemnitee in any such capacity (in all cases
regardless of whether or not Indemnitee is acting or serving in any such
capacity or has such status at the time any Expenses or liabilities are incurred
for which indemnification, advancement or any other right can be provided by
this Agreement). For purposes of this Agreement, the Company agrees that
Indemnitee’s service on behalf of or with respect to any Subsidiary of the
Company shall be deemed to be at the request of the Company.

(g)    “Person” shall mean any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a trust or other entity. A Person, together with that Person’s
Affiliates and Associates (as those terms are defined in Rule 12b-2 under the
Exchange Act), and any Persons acting as a partnership, limited partnership,
joint venture, association, syndicate, or other group (whether or not formally

 

3



--------------------------------------------------------------------------------

organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting, or disposing of securities of the
Company with such Person, shall be deemed a single “Person.”

(h)    “Reviewing Party” shall mean (i) the Company’s Board of Directors (or a
duly appointed and authorized committee thereof), acting by a majority of
members of the Company’s Board of Directors who are not a party to, or otherwise
involved in, the particular Claim for which Indemnitee is seeking
indemnification or (ii) if requested by the Indemnitee pursuant to Section 3,
Special Counsel.

(i)    “Special Counsel” shall mean special, independent counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld or delayed), and who has not otherwise performed services for the
Company or for Indemnitee within the last three years (other than as Special
Counsel under this Agreement or similar agreements).

(j)    “Subsidiary” shall mean, with respect to any Person, any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.

(k)    “Voting Securities” shall mean any securities that vote generally in the
election of directors or in the selection of any other similar governing body.

2.    Basic Indemnification and Expense Reimbursement Arrangement.

(a)    In the event Indemnitee was, is, or becomes subject to, a party to or
witness or other participant in, or is threatened to be made subject to, a party
to or witness or other participant in, a Claim by reason of (or arising in whole
or in part out of or related to) an Indemnifiable Event, the Company shall
indemnify Indemnitee, or cause Indemnitee to be indemnified, to the fullest
extent permitted by Delaware law in effect on the date hereof and as amended
from time to time; provided, however, that no change in Delaware law shall have
the effect of reducing the benefits available to Indemnitee hereunder based on
Delaware law as in effect on the date hereof or as such benefits may improve as
a result of any amendments after the date hereof. The rights of Indemnitee
provided in this Section 2 shall include, without limitation, the rights set
forth in the other sections of this Agreement. Payments pursuant to this
Section 2(a) shall be made as soon as practicable but in any event no later than
30 days after written demand is presented to the Company, against any and all
Expenses, (including all interest, assessments, and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties, or amounts paid in settlement) of or with respect to that Claim.
Notwithstanding the foregoing, the obligations of the Company under Section 2(a)
shall be subject to the condition that the Reviewing Party shall not have
reasonably determined in good faith (in a written unqualified opinion, in any
case in which Special Counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law.
Nothing contained in this Agreement shall require any determination under this
Section 2(a) to be made by the Reviewing Party prior to the disposition or
conclusion of the Claim against the Indemnitee; provided, however, that Expense
Advances, as defined below, shall continue to be made by the Company pursuant to
and to the extent required by the provisions of Section 2(b).

 

4



--------------------------------------------------------------------------------

(b)    If so requested by Indemnitee, the Company shall pay any and all Expenses
incurred by Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses incurred by Indemnitee and previously paid by Indemnitee) within five
business days after such request (an “Expense Advance”). The Company shall be
obligated to make or pay an Expense Advance in advance of the final disposition
or conclusion of any Claim. In connection with any request for an Expense
Advance, if requested by the Company, Indemnitee or Indemnitee’s counsel shall
submit an affidavit stating that the Expenses incurred were reasonable. Any
dispute as to the reasonableness of any Expense shall not delay an Expense
Advance by the Company, and the Company agrees that any such dispute shall be
resolved only upon the disposition or conclusion of the underlying Claim against
the Indemnitee. If, when, and to the extent that the Reviewing Party determines
that Indemnitee would not be permitted to be indemnified with respect to a Claim
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee and Indemnitee hereby agrees to reimburse the Company without
interest (which agreement shall be an unsecured obligation of Indemnitee) within
30 days of such determination for all related Expense Advances theretofore made
or paid by the Company; provided, however, that if Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance, and the Company
shall be obligated to continue to make Expense Advances, until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed, it being acknowledged and agreed that
the cost of the proceeding is an indemnifiable Expense hereunder unless
Indemnitee shall have been finally determined not to be entitled to
indemnification hereunder). If there has not been a Change of Control, the
Reviewing Party shall be selected by the Board of Directors of the Company. If
there has been a Change of Control (other than a Change in Control which has
been approved by a majority of the Company’s Board of Directors who were
directors immediately prior to such Change in Control), the Reviewing Party
shall be advised by or shall be Special Counsel referred to in Section 3 hereof,
if and as Indemnitee so requests. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the State of Delaware having subject matter jurisdiction thereof and in
which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
and the Company hereby consents to service of process and to appear in any such
proceeding. In the absence of any such litigation, any determination by the
Reviewing Party shall be conclusive and binding on the Company and Indemnitee.

3.    Change of Control. The Company agrees that, if there is a Change of
Control (other than a Change in Control which has been approved by at least
two-thirds of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) and if Indemnitee requests in writing that
Special Counsel advise the Reviewing Party or be the Reviewing Party, then the
Company shall not deny any indemnification payments (and Expense Advances shall
continue to be paid by the Company pursuant to Section 2(b)) that Indemnitee
requests or demands under this Agreement or any other agreement or law now or
hereafter in effect relating to Claims for Indemnifiable Events; provided,
however, that the Reviewing Party shall not have reasonably determined in good
faith (in a written unqualified opinion, in any case in which Special Counsel

 

5



--------------------------------------------------------------------------------

is involved) that Indemnitee would not be permitted to be indemnified under
applicable law. The Company further agrees not to request or seek reimbursement
from Indemnitee of any related Expense Advances unless, with respect to a denied
indemnification payment, Special Counsel has rendered its written unqualified
opinion to the Company and Indemnitee that the Company would not be permitted
under applicable law to pay Indemnitee such indemnification payment. The Company
agrees to pay the reasonable fees of Special Counsel referred to in this
Section 3 and to indemnify fully Special Counsel against any and all expenses
(including attorneys’ fees), claims, liabilities, and damages arising out of or
relating to this Agreement or Special Counsel’s engagement pursuant hereto.

4.    Notification and Defense of Claims.

(a)    Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Claim, Indemnitee shall, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company (addressed
to the Chief Executive Officer) of the commencement thereof; but the omission so
to notify the Company will only relieve the Company of the obligations that it
has to Indemnitee under this Agreement (i) if, and to the extent that, the
Company has been materially prejudiced by Indemnitee’s failure to so notify the
Company, and (ii) as provided in Section 4(c). Indemnitee shall give the Company
such information and cooperation as it may reasonably require and as shall be
within Indemnitee’s power.

(b)    Defense. With respect to any Claim as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Claim at its own expense and except as otherwise provided below, to the
extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Claim, the Company shall
not be liable to Indemnitee under this Agreement or otherwise for any Expenses
subsequently incurred by Indemnitee in connection with the defense of such Claim
other than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ legal counsel in such Claim, but all
Expenses related thereto incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s expense unless: (i) the
employment of legal counsel by Indemnitee has been authorized by the Company;
(ii) Indemnitee has reasonably determined that there may be an actual or
potential conflict of interest between Indemnitee and the Company in the defense
of the Claim; (iii) the named parties in any such Claim (including any impleaded
parties) include the Company or any Subsidiary of the Company, on the one hand,
and Indemnitee, on the other hand, and Indemnitee concludes, after consultation
with counsel, that there may be one or more legal defenses available to him or
her that are different from or in addition to those available to the Company or
any Subsidiary of the Company; (iv) after a Change of Control, the employment of
counsel by Indemnitee has been approved by the Special Counsel; (v) Indemnitee
may be subject to criminal liability or that injunctive relief may be available
or (vi) the Company shall not in fact have employed counsel to assume the
defense of such Claim, in each of which cases all Expenses of the Claim shall be
borne by the Company. The Company shall not be entitled, without the consent of
Indemnitee, to assume the defense of any Claim brought by or on behalf of the
Company, or as to which Indemnitee shall have made the determination provided
for in (ii) and (iii) above or under the circumstances provided for in (iv),
(v) and (vi) above.

 

6



--------------------------------------------------------------------------------

(c)    Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Claim effected without the Company’s written consent, such consent not to
be unreasonably withheld, conditioned or delayed; provided, however, that if a
Change of Control has occurred, the Company shall be liable for indemnification
of Indemnitee for amounts paid in settlement if the Special Counsel has approved
the settlement. The Company shall not settle any Claim in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent.

5.    Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee, or cause Indemnitee to be indemnified, against any and all Expenses
and, if requested by Indemnitee, shall (within five business days of that
request) advance those costs and expenses to Indemnitee, that are incurred by
Indemnitee in connection with any claims asserted against or action brought by
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Agreement or any other agreement or provision of the Company’s
Certificate of Incorporation or Bylaws now or hereafter in effect relating to
Claims for Indemnifiable Events or (ii) recovery under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to that
indemnification, advance expense payment, or insurance recovery, as the case may
be.

6.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses relating to a Claim but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.

7.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

(a)    Excluded Action or Omissions. To indemnify, exonerate or hold harmless
Indemnitee for Expenses resulting from acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification, exoneration or hold
harmless rights under this Agreement or applicable law; provided, however, that
notwithstanding any limitation set forth in this Section 7(a) regarding the
Company’s obligation to provide indemnification, exoneration or hold harmless
rights to Indemnitee, Indemnitee shall be entitled under Section 2(b) to receive
Expense Advances hereunder with respect to any such Claim unless and until a
court having jurisdiction over the Claim shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has engaged in acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification under this Agreement or
applicable law.

(b)    Claims Initiated by Indemnitee. To indemnify, exonerate or hold harmless
or make Expense Advances to Indemnitee with respect to Claims initiated or
brought voluntarily by Indemnitee and not by way of defense, counterclaim or
cross claim, except (i) with respect to actions or proceedings brought to
establish or enforce an indemnification, exoneration or hold

 

7



--------------------------------------------------------------------------------

harmless rights under this Agreement or any other agreement or insurance policy
or under the Company’s Certificate of Incorporation or Bylaws now or hereafter
in effect relating to Claims for Indemnifiable Events, (ii) in specific cases if
the Board of Directors of the Company has approved the initiation or bringing of
such Claim, or (iii) as otherwise required under Section 145 of the DGCL,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, exoneration, hold harmless rights, Expense Advances or
insurance recovery, as the case may be.

(c)    Lack of Good Faith. To indemnify, exonerate or hold harmless Indemnitee
for any Expenses incurred by the Indemnitee with respect to any action
instituted (i) by Indemnitee to enforce or interpret this Agreement, if a court
having jurisdiction over such action determines that each of the material
assertions made by the Indemnitee as a basis for such action was not made in
good faith or was frivolous, or (ii) by or in the name of the Company to enforce
or interpret this Agreement, if a court having jurisdiction over such action
determines that each of the material defenses asserted by Indemnitee in such
action was made in bad faith or was frivolous.

(d)    Claims Under Section 16(b). To indemnify, exonerate or hold harmless
Indemnitee for expenses and the payment of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Exchange
Act, or any similar successor statute; provided, however, that notwithstanding
any limitation set forth in this Section 7(d) regarding the Company’s obligation
to provide indemnification or exoneration or hold harmless rights to Indemnitee,
Indemnitee shall be entitled under Section 2(b) to receive Expense Advances
hereunder with respect to any such Claim unless and until a court having
jurisdiction over the Claim shall have made a final judicial determination (as
to which all rights of appeal therefrom have been exhausted or lapsed) that
Indemnitee has violated said statute.

8.    Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified under
any provision of this Agreement, the burden of proof shall be on the Company to
establish that Indemnitee is not so entitled.

9.    No Presumption. For purposes of this Agreement, the termination of any
claim, action, suit, or proceeding, by judgment, order, settlement (whether with
or without court approval), or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

10.    Action of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent, or employee of the Company shall not be imputed to the
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

 

8



--------------------------------------------------------------------------------

11.    Non-exclusivity. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Company’s Bylaws or
Certificate of Incorporation or the Delaware General Corporation Law or
otherwise. To the extent that a change in the Delaware General Corporation Law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Bylaws or
Certificate of Incorporation and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by that change. To the extent that there is a conflict or inconsistency
between the terms of this Agreement and the Company’s Certificate of
Incorporation, it is the intent of the parties hereto that the Indemnitee shall
enjoy the greater benefits regardless of whether contained herein, or in the
Company’s Certificate of Incorporation. No amendment or alteration of the
Company’s Certificate of Incorporation or Bylaws or any other agreement shall
adversely affect the rights provided to the Indemnitee under this Agreement. No
limitation of the Indemnitee’s rights pursuant to this Agreement shall in any
way limit, or imply any limitation of, the Indemnitee’s rights under any other
agreement.

12.    Liability Insurance. Except as otherwise agreed to by the Company and
Indemnitee in a written agreement, to the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by that policy or those policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer. In addition, the Company shall
give prompt notice of the commencement of any Claim to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Claim in accordance with the terms of such policies.

13.    Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee or Indemnitee’s spouse, heirs, executors, or personal
or legal representatives after the expiration of two years from the date of
accrual of that cause of action, and any claim or cause of action of the Company
or its affiliate shall be extinguished and deemed released unless asserted by
the timely filing of a legal action within that two-year period; provided,
however, that, if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.

14.    Amendments. No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any provision of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall that
waiver constitute a continuing waiver.

15.    Subrogation. In the event of payment under this Agreement, the Company
shall, subject to the conflicting rights of an insurer pursuant to any policy
contemplated by Section 12 hereof, be subrogated to the extent of that payment
to all of the rights of recovery of Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure those rights,
including the execution of the documents necessary to enable the Company
effectively to bring suit to enforce those rights.

16.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under an insurance policy, provision of the Company’s Certificate of
Incorporation or Bylaws or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

9



--------------------------------------------------------------------------------

17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
or assets of the Company), spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or
another entity or enterprise at the Company’s request.

18.    Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
hereof, that provision shall be fully severable; this Agreement shall be
construed and enforced as if that illegal, invalid, or unenforceable provision
had never comprised a part hereof; and the remaining provisions shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of that illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement a provision as similar in terms to the
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.

19.    Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

20.    No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to employment by the
Company or any of its subsidiaries or affiliated entities.

21.    Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

22.    Consent to Jurisdiction. The Company and Indemnitee irrevocably agree
that all disputes in any way relating to or arising under this Agreement,
including, without limitation, any action for advancement of Expenses or
indemnification and the rights and obligations arising in connection herewith,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder, shall be litigated, if at all,
exclusively in (i) the Delaware Court of Chancery in and for New Castle County,
(ii) in the event (but only in the event) that such court does not have subject
matter jurisdiction over such suit, action or other proceeding, the Delaware
Superior Court, (iii) in the event (but only in the event) such courts
identified in clauses (i) or (ii) do not have subject matter jurisdiction over
such suit, action or other proceeding, the United States District Court for the
District of Delaware or (iv) in the event (but only in the event) such courts
identified in clauses (i), (ii) and (iii) do not have subject matter
jurisdiction over such suit, action or other proceeding, any other Delaware
state court (the “Chosen

 

10



--------------------------------------------------------------------------------

Courts”), and solely in connection with litigation (A) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (B) irrevocably waives any
claim that it is not personally subject to the jurisdiction of the Chosen Courts
for any reason other than the failure to serve in accordance with this
Section 22 and any claim that it or its property is exempt or immune from the
jurisdiction of any such court or from any legal process commenced in the Chosen
Courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
(C) irrevocably submits to the exclusive venue of any such litigation in the
Chosen Courts and waives any objection to laying venue in any such litigation in
the Chosen Courts and (D) waives any objection that the Chosen Courts are an
inconvenient forum, do not have jurisdiction over any party hereto or that this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Each party agrees that a final judgment in any such litigation brought
in the Chosen Courts shall be conclusive and binding upon each of the parties
and may be enforced in any other courts the jurisdiction of which each of the
parties is or may be subject, by suit upon such judgment. Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 25 and agrees that service made in such manner shall have the
same legal force and effect as if served upon such party personally within the
State of Delaware. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by Law.

23.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws to the extent that the application of the laws
of another jurisdiction would be required thereby.

24.    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

25.    Notices. All notices, requests, consents, and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by e-mail or other electronic
transmission, nationally recognized overnight courier, or personal delivery,
addressed to such party at the address set forth on the signature page hereof or
such other address as may hereafter be designated in writing by either such
party to the other party. All such notices, requests, consents, and other
communications shall be deemed to have been given or made if and when received
(including by overnight courier) by the parties or on the date sent by e-mail to
the e-mail addresses specified on the signature page hereof (or at such other
address or e-mail address for a party as shall be specified by like notice);
provided, however, that notice given by e-mail shall not be effective unless
(i) such notice specifically states that it is being delivered pursuant to this
Agreement and (ii) either (A) a duplicate copy of such e-mail notice is promptly
given by one of the other methods described in this Section 25 or (B) the
receiving party delivers a written confirmation of receipt for such notice by
email (excluding “out of office” or similar automated replies) or any other
method described in this Section 25).

26.    Coverage of Indemnification. The indemnification under this Agreement
shall cover Indemnitee’s service as a director, officer, employee, agent, or
fiduciary of the Company, or as a director, officer, employee, trustee, agent,
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust, or other entity or enterprise at the request of the Company
prior to or after the date of this Agreement. This Agreement shall continue in
effect

 

11



--------------------------------------------------------------------------------

regardless of whether Indemnitee continues to serve as one or more of a
director, officer, employee, agent, or fiduciary of the Company, or as a
director, officer, employee, trustee, agent, or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust, or other
entity or enterprise at the request of the Company.

27.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

ManTech International Corporation By:  

 

Name:  

 

Title:  

 

Address:  

        2251 Corporate Park Drive

        Herndon, VA 20171

Indemnitee

 

Name:   Address:  